
	

115 S172 IS: To require the President to withdraw from the Trans-Pacific Partnership Agreement and to make that Agreement ineligible for expedited consideration by Congress.
U.S. Senate
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 172
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2017
			Ms. Baldwin (for herself, Ms. Warren, Ms. Stabenow, Mr. Markey, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require the President to withdraw from the Trans-Pacific Partnership Agreement and to make that
			 Agreement ineligible for expedited consideration by Congress.
	
	
		1.Withdrawal from Trans-Pacific Partnership Agreement
 (a)Notification of withdrawalOn the date of the enactment of this Act, the President shall provide to the Governments of Australia, Brunei, Canada, Chile, Japan, Malaysia, Mexico, New Zealand, Peru, Singapore, and Vietnam, written notice of withdrawal of the United States from the Trans-Pacific Partnership Agreement in accordance with Article 30.6 of that Agreement.
 (b)Trans-Pacific Partnership Agreement definedIn this section, the term Trans-Pacific Partnership Agreement means the Trans-Pacific Partnership Agreement signed on February 4, 2016, by the United States, Australia, Brunei, Canada, Chile, Japan, Malaysia, Mexico, New Zealand, Peru, Singapore, and Vietnam.
 2.Ineligibility of Trans-Pacific Partnership Agreement for expedited consideration by CongressSection 107 of the Bipartisan Congressional Trade Priorities and Accountability Act of 2015 (19 U.S.C. 4206) is amended—
 (1)in subsection (a), by striking paragraph (2) and by redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively; and
 (2)by adding at the end the following:  (e)Ineligibility of Trans-Pacific Partnership Agreement for trade authorities proceduresThe trade authorities procedures shall not apply to an implementing bill submitted with respect to a trade agreement with the Trans-Pacific Partnership countries..
